— In a negligence action to recover damages for personal injuries, defendant Sal Vio Masons, Inc., appeals, as limited by its brief, from so much of an interlocutory judgment of the Supreme Court, Nassau County, entered May 1, 1968 in favor of plaintiff against said defendant and in favor of defendant J M K Construction Corp. against plaintiff on the issues of liability only, upon a jury verdict. Appeal dismissed, without costs, insofar as it is from the portion of the interlocutory judgment which is in favor of defendant J M K Construction Corp. (Price v. Ryan, 255 N. Y. 16, 18; Ward v. Iroquois Gas Corp., 258 N. Y. 124; Helou v. Nationwide Mut. Ins. Co., 25 A D 2d 179, mot. for lv. to app. den. 17 N Y 2d 424). Interlocutory judgment affirmed insofar as it is in favor of plaintiff against appellant, with costs to plaintiff. In our opinion, the record presented a question of fact with respect to appellant’s negligence which was resolved by the jury in plaintiff’s favor on sufficient proof; and we find no reversible error in the conduct of the trial. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.